Citation Nr: 0336343	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
for the year 1999.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.  He died in September 1996.  The appellant is 
the veteran's surviving spouse.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In August 2000, the RO denied the appellant's claim for 
special monthly pension for the year 1997.  In September 
2000, the appellant submitted a notice of disagreement with 
that determination.  The RO has not issued the appellant a 
statement of the case.  In a statement dated in June 2001, 
the appellant noted that she was "giving up" her claim for 
special monthly pension benefits for the year 1997, including 
any claim for pension benefits for the year 1998.  The 
appellant's statement is deemed a withdrawal of her notice of 
disagreement on the issue of pension benefits for the year 
1997.  38 C.F.R. § 20.204 (2003).  

In a July 2002 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the appellant requested a hearing before a Veterans 
Law Judge (formerly member of the Board).  In a 
Videoconference Waiver Form (VWF), received by the RO in 
October 2002, the appellant notes, "I need no appearance . . 
. I completely proved my case."  In a letter from the RO to 
the appellant later that same month, the appellant was 
notified that the RO was interpreting the VWF as a withdrawal 
of her hearing request.  The appellant has not responded to 
the RO's October 2002 letter.  The Board interprets the 
appellant's contentions as noted in her VWF as a formal 
withdrawal of her hearing request.  


FINDINGS OF FACT

1.  For the year 1999, the appellant's income was $15,030, 
and she incurred unreimbursed medical expenses of $5,553.60.  

2.  Reducing unreimbursed medical expenses by the required 5 
percent of the maximum annual income limit, the appellant's 
countable income for 1999 was $9,770.40.  

3.  The appellant's countable income for 1999 exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse in receipt of aid and attendance.  


CONCLUSION OF LAW

The requirements for an award of death pension benefits for 
the year 1999 have not been met.  38 U.S.C.A. §§ 1503, 
1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.24, 3.271, 
3.272(g), 3.660(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In March 2000, the RO notified the appellant that evidence of 
unreimbursed medical expenses needed to be supported by 
appropriate documentation such as cancelled checks, billing 
statements, etc.  In August 2000, the RO notified the 
appellant that paid medical expenses could be used to offset 
her total income in calculating her eligibility for pension 
benefits.  In October 2000, the appellant was again notified 
by the RO that a widow could receive a pension benefit only 
if her income was below the income limit.  The appellant was 
also notified that medical expenses could only be counted for 
the year in which they were paid.  The appellant was advised 
that for 1999, the income limit was $9,409, that her social 
security benefits were over $14,000, and that she would be 
eligible for pension benefits if her paid medical expenses 
reduced her income limit below $9,409.  

The appellant was not provided with specific written notice 
of what evidence she was responsible for obtaining and what 
evidence VA would obtain.  However, the RO's communications 
did inform her that she was responsible for reporting 
unreimbursed medical expenses.  

The statute in this case specifically provides that 
satisfactory evidence of entitlement to an award or higher 
rate of pension must be provided within the same or next 
calendar year for which pension is being sought.  See 38 
U.S.C.A. § 5110(h) (West 2002); 38 C.F.R. § 3.660(b)(1)(2) 
(2003).  Thus, the appellant could not furnish additional 
evidence that could be used to substantiate her claims.  The 
VCAA is not applicable where the law and not the facts are 
dispositive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2000); 
See Wensch v. Principi, 15 Vet App 362 (2001) (The VCAA is 
inapplicable when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the [claimant] in substantiating a 
claim.); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Given the law is controlling with respect to the time 
allowable for the submission of evidence in the appellant's 
claim, any evidence of paid medical expenses not currently 
associated with the record cannot be considered in support of 
her claim for pension benefits for 1999.  Accordingly, no 
further development is necessary in compliance with the VCAA, 
and the Board will address the merits of the claim.  

Factual Background

In a June 2000 rating decision, the RO granted entitlement to 
special monthly pension based on the need for aid and 
attendance, effective from April 7, 1997.  The RO advised the 
appellant that before processing the benefit, it needed 
complete income information.  A VA Form 21-0518-1 (Improved 
Pension Eligibility Verification Report), dated in June 2000, 
reflects the appellant's report of not receiving any income 
other than SSA benefits for 1999.  

In August 2000, the RO advised the appellant that her income 
was excessive for payment of special monthly pension based on 
the need for aid and attendance, but that she could still 
establish entitlement by reporting unreimbursed medical 
expenses.  She was provided forms (VA Form 211-8416a) to 
report these expenses for annualization periods including the 
period from January 1,1999,  to December 31, 1999.  The 
appellant submitted the completed forms in September 2000.  

In October 2000, the RO advised the appellant that since her 
income was over $14,000 for 1999, and her medical expenses 
were $4,116.82, her income remained in excess of the $9,409 
limit for payment of pension at the aid and attendance level.  
In making this calculation, the RO excluded payments made of 
approximately $334 for vitamins because these did not appear 
to be prescribed by a physician, and payments of $319 to 
Ken's Pharmacy because the statement from the pharmacy only 
covered part of 1999.  

In November 2000, the appellant submitted a statement from a 
physician reporting that she was required to take vitamins 
and over-the-counter medications.  She also submitted a 
statement from Ken's Pharmacy showing expenses of $1,132.58 
for all of 1999.  The appellant reported an additional 
payment of $82 to Ken's Pharmacy that was not printed on the 
statement. 

Letters from the Social Security Administration (SSA) reflect 
that beginning December 31, 1998, the appellant was to 
receive $663.50 for herself (minus a $45.50 deduction for a 
Medicare premium), and $589.00 as the widow of the veteran.  
The appellant received in 1999 a monthly income of $1252.50, 
which was a yearly income of $15,030.  

In June 2001, the RO informed the appellant that it had 
included her expenses for vitamins, but that her income 
remained above the limit for payment of pension at the aid 
and attendance rate.  In reaching this conclusion, the RO 
calculated the appellant's income as being $15,030, and her 
medical expenses as being $5,823.  After reducing the medical 
expenses by the required 5 percent of the income limit, which 
the RO calculated as $294, it further calculated the 
appellant's 1999 income as being $9,501, which continued to 
exceed the income limit for payment of pension at the aid and 
attendance rate.

In a statement dated in July 2001, the appellant wrote that 
$539 reported for payment of an electric chair in 1999, had 
actually been paid in 2000.

Statements from the appellant have been considered with 
respect to claimed unreimbursed medical expenses.  She has 
claimed unreimbursed medical expenses for travel to medical 
appointments, the cost of vitamins and over-the-counter 
medications, and items such as an electrical chair, elbow 
braces, heating pad, specialized support pillows, as well as 
eye examinations and glasses, etc.  Most, if not all, of 
these claimed expenses are not verified by billing 
statements, receipts, transaction reports, and/or cancelled 
checks, etc.  

Documented evidence of medical billing statements for 1999 
are as follows: St. Joseph's Family Medical Center, $5.00; 
Concord Emergency Medical Services, $330.50; Southern New 
Hampshire Cardiology Center, $5.00; Derry Medical Center 
Professional Association, $90.00; St. Joseph's Family Medical 
Center, $50.00; Colin's Pharmacy, $20.00; Ken's Pharmacy, 
$1214.58.  The sum total of these expenses is $1,715.08.  

In June 2001, the appellant was notified that she had $5823 
of unreimbursed medical expenses.  She was also informed that 
only expenses above 5 percent of the income limit ($9,409) 
were actually used to reduce income.  Thus, her unreimbursed 
medical expenses were reduced by $294, which resulted in 
medical expenses of $5,529.   

The most recent itemization of the appellant's unreimbursed 
medical expenses in 1999 is $5359.60.  These expenses are 
broken down as follows:

Medicare				$546.00 (45.50 x 12)
Supp. Insur.				$1046.52 (87.21 x 12)
Ken's Pharmacy			$1214.58
Vitamins				$558.00
Over the counter meds.		$1144.00
Concord Emergency Services	$330.50
Derry Medical Center 		$135.00
Prescription Center of Concord	$50.00
Dr. Lynn				$20.00
Dr. Neilson				$90.00
Colins Pharmacy			$20.00
St. Joseph's Medical Center	$5.00
Transportation 			$200.00 (1000 miles x .20)
TOTAL				$5,359.60

In the statement of the case issued in May 2002, the RO 
reported that the appellant had $5,359.60 in medical expenses 
for 1999, and that after reducing this amount by 5 percent of 
the maximum income limit, her countable medical expenses were 
$5,065.  The $5,359.60 figure appears to have been arrived at 
in large part by deducting the electric chair expense.   

Legal Criteria

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 
C.F.R. §§ 3.3(b)(4), 3.23(d)(5) (2003).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income under chapter 15 of 
title 38 of the U.S. Code, all payments of any kind or from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 2002); see also 38 C.F.R. § 3.271(a) (2003). 

Under 38 C.F.R. § 3.272 exclusions from countable income 
include, in particular, medical expenses.  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  

With respect to medical expenses, there will be excluded from 
the amount of an individuals annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditure 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).   

Under 38 C.F.R. § 3.272(g)(2), unreimbursed medical expenses 
will be excluded when all of the following are met, (i) They 
were or will be paid by a surviving spouse for medical 
expenses of the spouse. . . ., (ii) They were or will be 
incurred on behalf of a person who is a member or a 
constructive member of the spouse's household, and (iii) They 
were or will be in excess of 5 percent of the applicable 
maximum annual pension rate or rates for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  

In the case of a veteran or surviving spouse in need of 
regular aid and attendance, unreimbursed amounts paid for 
unusual transportation expenses in connection with the 
pursuit of a course of education or vocational rehabilitation 
or training is an excludable expense.  Unusual transportation 
expenses are those exceeding the reasonable expenses, which 
would have been incurred by a nondisabled person using an 
appropriate means of transportation (public transportation, 
if reasonably available).  38 C.F.R. § 3.272(i).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21 (2003).  Effective December 1, 1998, the maximum 
allowable annual income rate for 1999 for a surviving spouse 
in receipt of aid and attendance is $9,409.  See M21-1, part 
I, Appendix B, (change 31) (September 27, 1999).  

Where a claim is initially disallowed because of excess 
income but the claimant later submits new evidence to 
establish entitlement for the same income year, benefits may 
be awarded if satisfactory evidence of entitlement is 
received within the same or next calendar year.  38 U.S.C.A. 
§ 5110(h) (West 2002); 38 C.F.R. § 3.660(b)(1)(2) (2003); see 
M-21-1, part IV, 16.30.  

Analysis

Under 38 U.S.C.A. § 5110(h) and 38 C.F.R. § 3.660(b)(1)(2) 
only medical expenses paid in 1999, whether or not they were 
incurred in 1999, and reported in calendar years 1999 or 2000 
can be used in determining the appellant's income for 1999.  

Under 38 C.F.R. § 3.272(g), a reasonable estimate of medical 
expenses or a completed eligibility verification report is 
satisfactory evidence of unreimbursed medical expenses.  In a 
medical expense report (VA Form 21-8416), dated in September 
2000, the appellant was requested to report medical expenses 
for the period from January 1, to December 31, 1999.  She 
noted in the medical expense report her monthly expense for 
Medicare, in addition to a $450 monthly expense for 
prescription drugs and $400 for a pair of eyeglasses.  With 
the VA medical expense report, the appellant also submitted 
handwritten statements in which she reported unreimbursed 
medical expenses for a number of items to include 
medications, vitamins, travel expenses, a toilet seat, ice 
pack, $344 for a pair of eye glasses, etc.

An itemization of the RO's calculation for unreimbursed 
medical expenses for 1999 is noted above.  Included in the 
itemization is a dollar figure associated with a report from 
Ken's Pharmacy noting a total of $1,214.58 in payments for 
1999.  The RO's itemization figure does not include the $344 
cost of the appellant's eyeglasses.  Furthermore, there is 
evidence of an additional $50 payment to St. Joseph's Family 
Medical Center.  The Board will include these payments as 
unreimbursed expenses for 1999.  

The RO's figure also includes $200 in transportation costs.  
As noted above, under current pension rules, a surviving 
spouse may exclude from countable income the cost for unusual 
transportation expenses in connection with the pursuit of a 
course of education or vocational rehabilitation or training.  
38 C.F.R. § 3.272(i).  The regulation does not otherwise 
allow for a claimant to exclude transportation costs 
associated with medical expenses.  The appellant is not 
pursuing a course of education or vocational rehabilitation 
or training.  The $200 transportation cost claimed therefore 
is not an excludable expense.  

The RO has included the appellant's reported expenses in its 
figure for unreimbursed medical expenses for 1999.  The total 
figure for itemized unreimbursed medical expenses is noted as 
$5,359.60.  Subtracting transportation costs of $200, and 
adding the $344 cost for eyeglasses and $50 from St. Joseph's 
Family Medical Center; the total of unreimbursed medical 
expenses for 1999 is $5,553.60.

The maximum basic annual income amount for improved death 
pension for a widow in receipt of aid and attendance for 1999 
was $9,409.  Under 38 C.F.R. § 3.272(g)(2)(iii), five percent 
of the maximum allowable income rate is $294.  Thus, medical 
expenses allowable to reduce annual income are $5,259.60 
($5,553.60 minus $294).  The appellant's reported annual 
income for 1999 was $15,030.  Subtracting the allowable 1999 
medical expenses from the appellant's annual income leaves $ 
9,770.40.  This amount exceeds the annual income limit for 
1999 of $9,409.  

Therefore, in this case, the record shows that the 
appellant's income in 1999 is in excess of the income limits 
established by law for eligibility of improved death pension 
benefits.  Her income exclusion for unreimbursed medical 
expenses falls short of reducing her countable income to the 
income limit of $9,409.  The Board must therefore find that 
the appellant's countable income exceeds the maximum annual 
income for improved death pension benefits for a surviving 
spouse in receipt of aid and attendance, and that the claim 
must be denied.  

The appellant has claimed that in June 2001 she submitted to 
the RO additional evidence of paid medical expenses for 1999.  
These include apparent billing statements for an eye 
examination ($45.00), three pairs of eyeglasses ($450.00), 
ambulance service to Concord Hospital ($991.50), and physical 
therapy treatment at St. Joseph's Hospital ($1,196.00).  
There is no record of her June 2001 submission.  

However, even if her report of these expenses were received 
by the RO in June 2001, the report would not have been 
submitted in a timely manner and could not have been 
considered with respect to the appellant's claim.  This 
report clearly would not have been received within the 
calendar year following 1999.

While not raised by the appellant a question arises as to 
whether equitable tolling could serve as a basis for 
considering expenses reported outside the calendar year 
following 1999.  See Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998)(Equitable tolling is appropriate when a veteran was 
misled or induced by VA into allowing a filing deadline to 
pass).  In this case the appellant was not explicitly 
informed of the time limit for reporting unreimbursed medical 
expenses.  

However, equitable tolling cannot be the basis for payments 
unless such payments are otherwise authorized under law.  
This is because payment of money from the Treasury must be 
authorized by a statute.  OPM v. Richards, 496 U.S. 414, 424 
(1990).  In this case the applicable statute authorizes 
payment on the basis of unreimbursed medical expenses only if 
those expenses are reported before the expiration of the 
calendar year after the year in question.  38 U.S.C.A. 
§ 5110(h) (West 2003).

Moreover, the appellant was offered more than one opportunity 
to report unauthorized expenses prior to the end of the 
calendar year after 1999, and she did report expenses within 
that period.  Thus, the equities would be against tolling the 
reporting period, even if such tolling were possible.  


ORDER

Entitlement to death pension benefits for the calendar year 
1999 is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



